The Attorney ,General of Texas
JIM MATTOX                                     May   I,, 1985
Attorney General                                                          OVERRULES IN PART MW-382


Supreme Cowl Building          Mr. R. K. Procunier                        opinion No. m-314
P. 0. Box 12548                Director
Austin, TX. 78711. 2549        Texas Department of Corrections            Re:   Whether article 6184f,
512/475-2591                   P. 0. Box 99                               V.T.C.S.. prohibits classifica-
Telex 910/874-1367
Teleco~ler 512l475026S
                               Huntsville, Texas   77340                  tion of an inmate as a trusty
                                                                          for the purpose of article
                                                                          6181-1, V.T.C.S.
714 Jackson. Suite 700
Dallas, TX. 752024506
                               Dear Mr. Procunier:
ZlU742-SQ44

                                   You have asked ahether article 6184f, V.T.C.S..
4824 Alberta Ave., Suite 160
El Paso, TX. 789052793                   prohibits the Texas Department of Corrections from
91~533.3464                              classifyin@,an inmate returned due to revocation
                                         of his parc'leor mandatory supervision as 'trusty'
1001 Texas, Suite 700                    for the putpose of earning good conduct pursuant
Houston, TX. 77002-3111                  to article 6181-1, section 3(a)(3), V.T.C.S.
713/223-5SSS
                               You note your agency '8 "strongly held opinion that it does not, but
                               because of Texas Att,xney General Opinion MW-382 (1981)" you feel
806 Broadway, Suite312
Lubbock, TX. 7Q401-3479
                               compelled to make th:is opinion request. The second question dealt
80617476238                    with in MU-382 asked the following:

                                        Does the Tmas Department of Corrections have the
4309 N. Tenth. Suite B
                                        discretion to classify an inmate who is a parole
McAllen, TX. 79501-1885
5121882-4547                            violator or mandatory supervision returnee as a
                                        state appmved trusty. . . ?
200 Ma,” Plan, suite 400       The opinion based i&e answer to this question on article 6184f,
San Antonio. TX. 78205.2797
                               V.T.C.S., which provjdes as follows:
5121225-4191

                                            Whenever a convict violates his trust or his
An Equal Opportunltyl                    conduct is ,such that he makes himself objection-
Affirmative Action Employer              able to tht?citizens of the comunity in which he
                                         is located,,and complaint is made to the Board of
                                         Prison Coamissioners, or to any officer having
                                         charge of said convict by two or more good and
                                         reliable cl.t:izens,
                                                            and it is found upon investiga-
                                         tion by the Prison Commission that the complaint
                                         is well founded, such convict shall not thereafter
                                         be eligible!to appointment as a trusty for twelve



                                                                p. 1441
Mr. R. K. Procunier - Page 2   (JM-314)




         months.   It shall be the duty of the Prison
         Commissioners to sze that the warden and farm
         managers faithfully carry out the provisions of
         this Act. (Footnote omitted).

Relying on this provision, Attorney General Opinion MW-382 concluded
that

          the Texas Board of Corrections does not have the
          discretion to class,l:lyan inmate who is a parole
          violator or mandatcry supervision returnee as a
          state approved trusty until at least twelve months
          after the inmate's :returnto the Texas Department
          of Corrections.

On reconsideration of this question, we have determined that article
6184f, V.T.C.S., does not address violations of parole or mandatory
supervision conditions.

     Article 6184f was enactec,in 1925 as section 6 of a bill entitled
"An Act to regulate and more definitely prescribe the mauner of
handling trusties around the penitentiaries and penitentiary
farms. . . .u Acts 1925, 317th Leg., ch. 19, 96, at 46-7. The
prohibition by that section 6, which has remained unchanged as article
6184f, of an inmate being classified as a trusty for twelve months
after violating "his trust" by objectionable conduct obviously
pertained to the inmate's blzhavior outside the prison while in a
"trusty" status. It is appc.rent that the only purpose of article
6184f was to prevent the prison from allowing an inmate returned to
the prison for misbehavior while outside the prison from being
appointed a "trusty" with freedom to be unguarded outside the prison.
The legislature did not winIt an inmate who was returned for
objectionable conduct while in the community in a "trusty" status to
be allowed back in the communLl:yas a "trusty" for at least one year.
However, article 6184f does not have any bearing on an inmate's
ability to earn good conduct t:Lme. Article 6184f should therefore be
limited to the evil it was intended to remedy: prohibiting certain
inmates from being allowed to be at large in the community for a
certain period of time. We therefore conclude that the answer to the
second question in NW-382 was incorrect insofar as it purported to
proscribe prospective classi:~ication of a parole or mandatory
supervision returnee as a trus,ty.

     We believe that article 6181-l. V.T.C.S., controls the provision
of good conduct time to irnates. Section 2 of article 6181-1,
V.T.C.S., requires the department to classify all inmates upon arrival
and to reclassify them as warranted. Section 3(a) establishes the
amount of good conduct time atxrued by inmates in the following three
classifications: Class I, Cle.ssII, and trusty. No good conduct time




                                p. 1442
Mr. R. K. Pracunier - Page 3    (JM-314)




accrues while an inmate is a C,lassIII inmate or is on parole or under
mandatory supervision. V.T.C.S. art. 6181-1, )3(b). Section 4 of
article 6181-1, provides as fc,llows:

          Upon revocation of parole or mandatory super-
          vision, the inmate . . . upon return to the
          department may accrue new good conduct time for
          subsequent time    served in   the   department.
          (Emphasis added).

Thus, the legislature has exllresslyprovided that an inmate released
on parole or mandatory supervj.sionwho has been thereafter returned to
the Texas Department of Corrections accrue new good conduct time. The
intention of the legislature as reflected in the whole statute, and
especially section 4, is to make an inmate eligible to earn good
conduct time credit even upon return to the Texas Department of
Corrections from parole or mard.atorysupervision. The construction of
article 6184f, V.T.C.S., set out in Attorney General Opinion t$7-382is
inconsistent with this intent.

     For the foregoing reasons we conclude that article 6184f has no
bearing on the discretion of the Texas Department of Corrections to
classify an inmate returned for violating his parole or mandatory
supervision as a "trusty" fo:r the purpose of receiving good conduct
time credit under article 6'1111-1,section 3(a)(3). Hence, to the
extent that Attorney General Opinion MU-382 holds otherwise, it is
hereby overruled.

                               SUMMARY
                               --
             Article 6184f, V.T.C.S., does not prohibit the
          Texas Department of' Corrections from classifying
          an inmate returned due to revocation of parole or
          mandatory supervision as a "trusty" for purposes
          of good conduct ttme under section 3(a)(3) of
          article 6181-1, V.T.C.S.




                                     J k
                                           Very truly yo


                                                rfrv\
                                           JIM     MATTOX
                                           Attorney General of Texas

TOM GREEN
First Assistant Attorney Gene:ral




                                 p. 1443
                                           .   .


Mr. R. K. Procunier - Page 4   (JM-314)




DAVID R. RICBARDS
Executive Assistant Attorney General

ROBERT GRAY
Special Assistant Attorney Gereral

RICK GILPIN
Chairman, Opinion Cofmnittee

Prepared by Colin J. Carl
and Susan L. Garrison
Assistant Attorneys General

APPROVD:
OPINION COMMITTEE

Rick Gilpin, Chairman
Jon Bible
Colin Carl
Susan Garrison
Tony Guillory
Jim Moellinger
Jennifer Riggs
Nancy Sutton




                                 p. 1444